Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 11, 2019

                                      No. 04-19-00084-CR

                                      Gabriel MARTINEZ,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR7552
                            Honorable Ron Rangel, Judge Presiding

                                          ORDER
       On July 31, 2019, we abated this appeal, remanded the cause to the trial court, and
ordered the trial court to conduct an abandonment hearing by August 21, 2019. See TEX. R. APP.
P. 38.8(b)(2). We further ordered the trial court clerk and court reporter to file supplemental
records on or before August 30, 2019.

         On August 29, 2019, the trial court clerk filed a supplemental clerk’s record containing a
letter from the Honorable Ron Rangel. Judge Rangel requests an extension until October 4, 2019
to comply with our July 31, 2019 order.

        After consideration, we GRANT the request and ORDER the trial court to conduct an
abandonment hearing by October 4, 2019. We further ORDER the trial court clerk and court
reporter to file in this court, on or before October 14, 2019, (1) a supplemental clerk’s record
containing the trial court’s written findings of fact, conclusions of law, and recommendations
addressing the issues outlined in our July 31, 2019 order; and (2) a reporter’s record of the
hearing. See id. R. 38.8(b)(3).




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court